Case 1:16-cv-00659-LEK-WRP Document 162 Filed 05/13/21 Page 1 of 5     PageID #:
                                  1196



 DANA M.O VIOLA            6095
 Corporation Counsel Designate

 AUDREY L.E. STANLEY 9214
 STEPHEN D. ATWELL           10566
 Deputies Corporation Counsel
 City and County of Honolulu
 530 S. King Street, Room 110
 Honolulu, Hawai‘i 96813
 Telephone: (808) 768-5233 / (808) 768-5103
 Facsimile: (808) 768-5105
 Email address: audrey.stanley@honolulu.gov
                stephen.atwell@honolulu.gov

 Attorneys for Defendant
 CITY AND COUNTY OF HONOLULU

                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

GERARD K. PUANA, and RICKY L.           CIVIL NO. CV16-00659 LEK/WRP
HARTSELL, as Trustee of the Florence
M. Puana Trust,                         JOINT REPORT OF PARTIES’
                                        PLANNING MEETING; CERTIFICATE
            Plaintiffs,                 OF SERVICE
      vs.

KATHERINE P. KEALOHA, LOUIS M.
KEALOHA, DONNA LEONG, MINH-
HUNG “BOBBY” NGUYEN, DANIEL
SELLERS, DEREK WAYNE HAHN,              Trial Date: January 25, 2022
NIALL SILVA, WALTER CALISTRO,
DRU AKAGI, JOHN and/or JANE
DOES 1-50,

            Defendants.

             JOINT REPORT OF PARTIES’ PLANNING MEETING
Case 1:16-cv-00659-LEK-WRP Document 162 Filed 05/13/21 Page 2 of 5               PageID #:
                                  1197



       This Joint Report of Parties’ Planning meeting is submitted by Plaintiffs

 GERARD PUANA and RICKY L. HARTSELL, as Trustee of the Florence M.

 Puana Trust, (“Plaintiffs”) and Defendants CITY AND COUNTY OF

 HONOLULU (“City”), MINH-HUNG “BOBBY” NGUYEN, DANIEL SELLERS,

 NIALL SILVA, WALTER CALISTRO, and DRU AKAGI (collectively,

 “Defendants”) pursuant to Federal Rules of Civil Procedure (“FRCP”) 16 and

 26(f), and Local Rule of Practice of the United States District Court for the District

 of Hawaii (“LR”) 26.1(d).

       Although submitted by the City, this report has been reviewed and approved

 by Plaintiffs’ counsel and Defendants or Defendants’ counsel and constitutes a

 joint report of the matters that were covered during the parties’ conference.

 I.    MEETING

       A conference was held on Wednesday, May 12, 2021, at 10:00 a.m.

 Jonathan Loo appeared on behalf of Plaintiffs, Audrey L.E. Stanley and Stephen D.

 Atwell appeared on behalf of the City, Defendant Daniel Sellers appeared, Megan

 Coburn appeared on behalf of Defendant Calistro, Jerold Matayoshi appeared on

 behalf of Defendant Akagi, and Megan Kau, on behalf of Defendant Nguyen, and

 William Harrison, on behalf of Defendant Silva, waived appearing at the

 conference.

 II.   PRE-DISCOVERY DISCLOSURES



                                           2
Case 1:16-cv-00659-LEK-WRP Document 162 Filed 05/13/21 Page 3 of 5             PageID #:
                                  1198



         Plaintiffs and Defendants agreed that Initial Disclosures shall be made by

 June 4, 2021.

 III.    DISCOVERY PLAN

         Plaintiffs and Defendants agree to the following with respect to a discovery

 plan:

         a.    Discovery will be conducted on all issues, including liability and

               damages.

         b.    The Court set the November 26, 2021 discovery deadline.

         c.    Defendants and Plaintiffs do not see a need to modify the limit on the

               number of interrogatories that may be propounded pursuant to Federal

               Rule of Civil Procedure 33 or Requests for Admission pursuant to

               Federal Rule of Civil Procedure 36.

         d.    Responses to interrogatories and requests for admissions shall be due

               as required by Fed. R. Civ. P. 33 and 36.

         e.    At this time the parties do not see a need to modify the time limit on

               depositions or number of deposition.

         f.    The parties agree to preserve any electronically stored information.

         g.    The parties may ask, at some point, the Court to sign a Stipulated

               Protective Order pursuant to Rule 26(c) that will be submitted to the




                                            3
Case 1:16-cv-00659-LEK-WRP Document 162 Filed 05/13/21 Page 4 of 5                PageID #:
                                  1199



               Court for review. The parties are aware of no other orders that should

               be issued at this point.

        h.     The City may request that the Court extend deadlines, such as the

               expert report, dispositive motions, and trial date.

        i.     Supplementations under Rule 26(e) shall be made as appropriate,

               pursuant to that rule.

 IV.    OTHER MATTERS

        a.     All dispositive motions shall be filed by the date set by the Court and/or

 as otherwise provided in the Federal Rules of Civil Procedure.

        b.     The parties remain open to settlement possibilities.

        c.     During the Rule 26(f) conference, and as required by L.R. 26.1, the

 parties discussed alternative dispute resolution options including mediation. The

 parties also remain open to considering mediation of this case and may consider

 participating in a non-binding mediation at a later date if all parties agree.

        d.     The parties agree to the deadlines set by the Court in the Scheduling

 Order, as amended.

        DATED: Honolulu, Hawai‘i, May 13, 2021.

                                        DANA M.O. VIOLA
                                        Corporation Counsel Designate

                                        By: /s/ Audrey L. E. Stanley
                                            AUDREY L. E. STANLEY
                                            STEPHEN D. ATWELL


                                              4
Case 1:16-cv-00659-LEK-WRP Document 162 Filed 05/13/21 Page 5 of 5   PageID #:
                                  1200



                                   Deputies Corporation Counsel

                                   Attorneys for Defendant
                                   CITY AND COUNTY OF HONOLULU




                                      5
